DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19305364.2 filed on 03/22/2019.
Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered
With regards to remarks about art rejection, the arguments are no longer valid as a new prior art is used for rejection. Please check detail in 35 USC 103 rejection section.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18–22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Dengfeng et al. (CN 108590918A), (hereinafter Dengfeng)  in view of Beisel (CA 2995687) (hereinafter Beisel).
Regarding Claim 16 Dengfeng teaches 
A method for detecting a fatigue undergone on at least one specific location of a hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”), comprising remotely querying at least one fatigue indicator via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator ) was collected by wireless remote start and stop strain(i.e. remotely queried)”), wherein the fatigue indicator detects the fatigue at the specific location (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the .”).
Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area of the hydraulic unit so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit.
Beisel teaches 
wherein the fatigue indicator is located on a protected area of the hydraulic unit so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel in view of Dengfeng for the purpose of indicating a special position for strain gauge. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth.

Regarding Claim 18, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Dengfeng further teaches wherein the fatigue indicator is positioned away from the specific location (Fig 2 (b), 7 and 8 are fatigue indicator, Page 10, section 3.2.2, line 
Regarding Claim 19, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Beisel further  teaches  wherein the protected area a dry surface of the hydraulic unit ( Abstract , Fig 2 shows strain sensor is in a protected chamber 200 and away from fluid 104 i.e. dry).
Regarding Claim 20, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Dengfeng further teaches wherein the protected area a wet surface of the hydraulic unit (Fig 2(b), point 7-8, Page 9, Section 1.2.1, line 4-5, “the resistance strain gauges SG7 and SG8 (i.e. fatigue indicator) are respectively mounted on the front and back sides of the blade water (i.e. watered surface of hydraulic unit) outlet near the lower ring.”).
Regarding Claim 21, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Dengfeng  further teaches wherein the hydraulic unit comprises at least one component chosen among a hydraulic machine (Abstract, line 10-11, “The on-board dynamic stress testing device and the method can be widely applied to , a water or air circuit and valves, or a rotating electrical machine, and wherein the specific location is located on the component (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location is located on the component where the component is rotor blade )  .
Regarding Claim 22, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Dengfeng further teaches  wherein the hydraulic unit comprises a hydraulic machine (Abstract, last line, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (hydraulic machine) provided with a runner (Abstract, line 1-4, “The invention relates to an on-board dynamic stress testing device and a method. The method is characterized by comprising the steps that 1, runner blades are subjected to inherent frequency testing, and the inherent frequencies of the runner blades are obtained; 2, the on-board dynamic stress testing device for conducting runner blade “) arranged to rotate around a rotation axis as soon as the hydraulic unit is in operation (Page 3, line 3-5, “The hardware technology is progressing slowly. This is mainly because the runner components are in a rotating state during the operation of the hydraulic unit”), the specific location being on the runner ( Abstract , line 3-4, “the on-board dynamic 
Regarding Claim 30, Dengfeng teaches 
A hydraulic unit, comprising a fatigue indicator configured for(Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”) remotely queried via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator ) was collected by wireless remote start and stop strain(i.e. remotely queried)”), wherein the fatigue indicator sensitive to a  fatigue undergone on at least one  specific location of hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the .”).
Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area of the hydraulic unit so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit.
Beisel teaches 
wherein the fatigue indicator is located on a protected area of the hydraulic unit so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel in view of Dengfeng for the purpose of indicating a special position for strain gauge. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel  and further in view of  Archer (US 4502337) (hereinafter Archer).
Regarding claim 17, the combination of Dengfeng and Beisel teaches limitations of claim 16.
Dengfeng further teaches wherein the fatigue indicator is sensitive to a local maximum of the fatigue at the specific location (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
the combination of Dengfeng and Beisel is silent with regards to 
wherein the fatigue indicator is calibrated to be sensitive of the fatigue 
Archer teaches wherein the fatigue indicator is calibrated to be sensitive of the fatigue (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated to be sensitive to a of the fatigue as taught by Archer in view of Dengfeng for the purpose of calibrating the fatigue indicator for different fatigue level. Therefore, this technique fatigue indicator calibration will facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel  and further in view of  Huber (US 20060228215 A1) (hereinafter Huber ).
Regarding claim 23 the combination of Dengfeng and Beisel teaches limitations of claim 22.
the combination of Dengfeng and Beisel is silent with regards to 
wherein the runner comprises blades each blade having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface, wherein the internal surface defines the protected area and the fatigue indicator is located on the internal surface of the hollow hub.
Huber teaches 
wherein the runner (Fig 1 , element 20, Para[0017])  comprises blades  each blade (Fig 1 , element 38, Para[0018])   having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side (Para[0020], “ The groove 46 is cut into and through the blade 38 so that the groove 46 extends between pressure and suction faces of the blade 38.”) of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface (Fig1 , by point 24 is presented the hollow area with tow surface internal and external ), wherein the internal surface defines the protected area ( Para[0017], “Water flows from an inlet 14 of passageway 12 to an outlet 16 located at a lower elevation. The water passageway 12 passes through a Francis turbine 18 having a runner 20 and a draft tube 22. The runner 20 is secured by bolts 24 to a shaft 26 transmitting energy to a generator (not shown).” According to this  and the fatigue indicator is located on the internal surface of the hollow hub.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail structure of protected area as taught by Huber in view of Dengfeng and Beisel for the purpose of giving a structural description of protected area. Therefore, this specific structure and detail will facilitate to construct a hollow area which will better serve as a protected area.




    PNG
    media_image1.png
    909
    987
    media_image1.png
    Greyscale

The combination is silent with regards to
and the fatigue indicator is located on the internal surface of the hollow hub.
However Huber teaches a protected area where water does not pass through by the cavity indicated by 24 in Fig 1  (Check Para[0017]) and it just matches with figure 4A and 4 B of instant application . Therefore it will be very obvious for any ordinary skill in the art to place the fatigue indicator in that protected area for the purpose of reliability of measurement and less wear and tear of the indicator.

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of  Beisel and further in view of  Abe (US 6532825 B1) (hereinafter Abe).
Regarding claim 24, the combination of Dengfeng and Beisel teaches limitations of claim 16.
The combination of Dengfeng and Beisel is silent with regards to wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter.
Abe teaches wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  ( COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter)  a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  as taught by Abe in view of Dengfeng for the purpose of quantifying the fatigue amount above a threshold .Therefore, this technique of  quantifying the fatigue amount for a critical point would help to create a warning sign ahead of time and help with prediction of future damage .

Regarding claim 25 the combination of Dengfeng, Beisel, and Abe teaches the limitations of claim 24. 
The combination of Dengfeng and Beisel is silent with regards to wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge.
Abe further teaches wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge (Fig 1, fatigue indicator -2, crack gauge -3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge as taught by Abe in view of Dengfeng for the purpose of determining crack in the structure .Therefore, this process of having crack gauge in top face will facilitate the crack determination and effective length determination (COL 4, line 32-34).

Regarding claim 26 the combination of Dengfeng, Beisel, and Abe teaches the limitations of claim 24.
The combination of Dengfeng and Beisel is silent with regards wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached.
Abe further teaches wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached (COL 2, line 12-19, “That is, the present invention focuses on a predetermined relationship between the length of the fatigue damage detection sensor and a required sensitivity or sensing accuracy (crack propagation rate) and attempts to increase the mean stress beforehand by applying this relationship, forming a fatigue pre-crack (i.e. pre-initiated crack) in the fatigue damage detection sensor beforehand, leveling or relieving a residual stress, and applying an initial stress prior to mounting”) as soon as the predetermined threshold of fatigue damage is reached ( COL3, line 29-33, “In particular, based on the proportionality of the crack propagation rate da/dN to H1'5, the fatigue damage detection sensor according to this first invention can adjust the crack propagation rate da/dN to control a required sensitivity(i.e. threshold ) .Also according to COL 3, line 61-64, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack to propagate up to a predetermined threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached as taught by Abe in view of Dengfeng for the purpose of stable crack propagation .Therefore, this process of having pre-crack  would facilitate a stable crack propagation behavior by increasing the mean stress beforehand ( COL 8, line 44-49).

Regarding claim 29 the combination of Dengfeng, Beisel, and Abe teaches the limitations of claim 24.
Dengfeng further teaches collection of parameter by a data acquisition system via a wireless connection (Page 9, Section 1.2.2, line 3-5, “During the test, the output signal (i.e. parameter) of the rotating component resistance strain gauge was collected by wireless remote start and stop strain signal acquisition instrument. And record, the collected signal is simultaneously transmitted to the computer through the digital radio station for real-time display of the signal.”)
Dengfeng is silent with regards to the variation of the physical parameter.
Abe teaches the variation of the physical parameter (COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter) a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the variation of the physical parameter as taught by Abe in view of Dengfeng for the purpose of transforming strain or fatigue data into a physical parameter .Therefore, this process of having pre-crack would facilitate quantifying fatigue into a measurable physical parameter which can be easily used to generate any alert or warning signal.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Abe  and further in view of  Kyowa (KV series crack gauge summary ,October ,07,2014) (hereinafter Kyowa).
Regarding claim 27 Dengfeng  teaches  remotely querying at least one fatigue indicator via a wired or wireless connection, wherein the fatigue indicator detects the fatigue at the specific location (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator) was collected by wireless remote start and stop strain (i.e. remotely queried)”);
Dengfeng is silent with regards to 
wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter; 
3wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge; wherein the plate comprises a pre-initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached; and 
wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack.
Abe teaches wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter ( COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a ;
 3wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge(Fig 1, fatigue indicator -2, crack gauge -3, COL4 , line 14-19, “FIG. 1 is a top and front views of the fatigue damage detection sensor comprising an indicator plate 2 (a sensor body), a crack gauge 3 “). ; 
wherein the plate comprises a pre-initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached (COL 2, line 12-19, “That is, the present invention focuses on a predetermined relationship between the length of the fatigue damage detection sensor and a required sensitivity or sensing accuracy (crack propagation rate) and attempts to increase the mean stress beforehand by applying this relationship, forming a fatigue pre-crack (i.e. pre-initiated crack) in the fatigue damage detection sensor beforehand, leveling or relieving a residual stress, and applying an initial stress prior to mounting”) as soon as the predetermined threshold of fatigue damage is reached ( COL3, line 29-33, “In 1'5, the fatigue damage detection sensor according to this first invention can adjust the crack propagation rate da/dN to control a required sensitivity(i.e. threshold ) .Also according to COL 3, line 61-64, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack to propagate up to a predetermined threshold”).; 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the crack gauge and its usage to detect fatigue damage as taught by Abe in view of Dengfeng for the purpose of determining fatigue damage efficiently .Therefore, this technique of quantifying the fatigue amount for a critical point would help to create a warning sign ahead of time and help with prediction of future damage.
The combination of Dengfeng and Abe is silent with regards to 
wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack.
Kyowa teaches 
wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack ( Check summary and features ,”Progress and propagation of crack are electrically obtained. Moreover the figure in the prior art, matches with Fig 7 of instant application).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of  Beisel and further in view of Abe and further in view of  Archer (US 4409841) (hereinafter Archer’41).
Regarding claim 28 the combination of Dengfeng and Abe teaches the limitations of claim 24.
The combination of Dengfeng , Beisel and Abe is silent with regards to wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached.
Archer’41 teaches wherein the at least one fatigue indicator comprises a central section connecting two lateral sections (Fig 9, central section 5 and two lateral sections 1a and 1b. This figure matches with Fig 8 of instant application which is claimed in this claim), 


    PNG
    media_image2.png
    702
    691
    media_image2.png
    Greyscale

wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached as taught by Archer’41 in view of Dengfeng and Abe for the purpose of portraying a different arrangement of fatigue indicator .Therefore, this special structure of fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue stress has been reached.
Archer’41 does not explicitly teaches the central section being designed to break as soon as the predetermined threshold of the fatigue is reached
 However Archer ’41 teaches - in FIG. 9, an elongated hoisting ring 13 is provided at its ends with two attachment points 14a, 14b. The fatigue damage indicator is disposed within the ring, its members 1a and 1 b (i.e. lateral section) which are aligned in the longitudinal direction of the ring, are connected at the internal periphery of the ring (i.e. central section) . When the ring is placed in tension, through the intermediary of the securing points 14a. 14b (or in compression), the two members 1a and 1 b become further spaced apart (or approach one another). According to COL 1, line 36-41, “It is a further object of the invention to provide a fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue (i.e. threshold) stress has been reached (COL 5, line 14-22).


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Vik et al. (US 7908928 B2) –This art teaches monitoring of structural component and its mechanical loading.
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865